Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Mr. Frank R. Occhiuti (Reg. No. 35,306) on April 15, 2021.

The application has been amended as follows: 

IN THE CLAIMS

Replace claims 2, 8, 11, 16 and 24 with the following:

2.	A multi-character text input system, said multi-character text input system comprising a handwriting-recognition subsystem, a word-completion subsystem, and an audio-feedback subsystem,  
wherein said handwriting-recognition subsystem is configured to capture a series of handwritten characters that are formed by a user and to convert said handwritten characters into a set of candidate partial text strings, 
wherein the word-completion subsystem is configured to determine that said candidate partial text string constitutes a word segment that does not correspond to a valid word in a language associated with the handwriting recognition that is a clarifying conjunctive phrase that comprises a clarifying word and the word segment, 
wherein the audio-feedback subsystem is configured to produce an audio representation of the clarifying phrase.

8. 	The system of claim 2, wherein the clarifying phrase associates the word segment with a clarifying word.

11. 	A computer-implemented method of receiving and responding to multi-character text input, said method comprising: 
causing a handwriting-recognition subsystem to carry out capturing a series of handwritten characters formed by a user and 
causing a processor that is operatively coupled with a memory having computer-code instructions stored thereon to execute the steps of
converting the handwritten characters into a set of candidate partial text strings, 
for each candidate partial text string of the set of candidate partial text strings, determining that the candidate partial text string constitutes a word segment that does not correspond to a valid word in a language associated with the handwriting recognition subsystem, 
generating, based on the word segment, at least one clarifying phrase that is a clarifying conjunctive phrase and comprises the clarifying word and the word segment, and 
producing an audio representation of the clarifying phrase. 

16. 	A non-transitory computer-readable medium with computer code instruction stored thereon, wherein the computer code instructions, when executed by a processor, cause an apparatus to convert handwritten characters written by a user into a set of candidate partial text strings, for each candidate partial text string of the set of candidate partial text strings, determine that the candidate partial text string constitutes a word segment that does not correspond to a valid word in a language associated with the handwriting recognition subsystem, generate, based on the word segment, a clarifying phrase that is a clarifying conjunctive phrase and includes a clarifying word and the word segment and, produce an audio representation of the clarifying phrase.

24.	The system of claim 2, wherein said word-completion subsystem is configured to generate, based on said word segment, a pair of clarifying words.

Cancel claim 25.


Reasons for Allowance

Claims 2-13, 15, 16 and 21-24 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 2, 11 and 16: 
wherein the word-completion subsystem is configured to determine that said candidate partial text string constitutes a word segment that does not correspond to a valid word in a language associated with the handwriting recognition subsystem and to generate, based on the word segment, a clarifying phrase that is a clarifying conjunctive phrase that comprises a clarifying word and the word segment

For example:
Kurita et al. (US 2016/0321238) discloses detecting a candidate partial text string and determining that the string constitutes a word segment.  See, for example, Figs. 5-12 and paragraphs 94 (“The autocomplete processor 308A may first recognize the tentative stroke input by the user), 122 (“If a tentative stroke 611 corresponding to letter "a" and tentative strokes 612 and 613 corresponding to letter "p" are input by the user, a tentative stroke string corresponding to handwritten character string "ap" is displayed in the edit view area 504. Furthermore, a handwriting candidate list box 701 is displayed at an upper portion of the tentative stroke string. Three handwriting candidates who 
Francioli (US 8,082152) discloses the production of an audio representation.  See, for example, Fig. 2 (refs. 1d, 3a, 3b) and Col. 7, lines 31-34 (“The fourth input module 1d can be a screen that recognizes handwritten input. This handwriting is converted into a string of characters that can be interpreted by a data processing system”); Col. 8, lines 9-15 (“…The text generator module 3a prepares the text for voice synthesis…The voice synthesis module as such 3b converts the data stream in text form into a sent audio signal stream 4”)
Yan et al. (US 2011/0050589) discloses the use of a clarifying phrase.  See, for example, Fig. 4 and paragraph 46 (“In step 408, the user is audibly informed of the alphanumeric character and/or a word in which the alphanumeric character is included…For example…the synthesized voice may say the word "find" via speaker 28. In addition, the system may add a phrase prompting the user to confirm the system's interpretation of his finger writing. In one embodiment, before stating the determined word, the system audibly says "did you write", and then says the determined word (e.g., "find")”)

However, none discloses or suggests that the clarifying phrase is a conjunctive phrase that comprises a clarifying word and the word segment as required by the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        April 15, 2021